UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4127


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY JOSEPH JENNINGS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02078-TLW-1)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South
Carolina, for Appellant.   William E. Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony     Joseph      Jennings    pled    guilty    to       armed    bank

robbery,    18    U.S.C.      §§    2113(a),    (d)    (2006),    and      using    and

carrying    a    firearm      during   and     in   relation     to    a    crime    of

violence, 18 U.S.C. § 924(c)(1)(A) (2006).                      Jennings’ written

plea agreement included a Federal Rule of Criminal Procedure

11(c)(1)(C) stipulated sentencing range of 87 to 108 months’

imprisonment.       The district court imposed a 105-month sentence.

Jennings’ attorney has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), certifying that there are no

meritorious issues for appeal but asking this court to consider

whether the district court adequately complied with Rule 11 in

accepting Jennings’ guilty plea and whether Jennings’ sentence

is reasonable.      Although advised of his right to do so, Jennings

has   not   filed   a   pro    se    supplemental      brief.     The      Government

declined to file a response. ∗           We affirm in part and dismiss in

part.

            Because Jennings did not move to withdraw his guilty

plea in the district court, the adequacy of the Rule 11 hearing


      ∗
       The Government has not sought enforcement of the waiver of
appellate rights in the plea agreement.     See United States v.
Poindexter, 492 F.3d 263, 271 (4th Cir. 2007) (recognizing that
the Government may file a responsive brief raising the appellate
waiver issue or do nothing and allow this court to perform the
Anders review).



                                          2
is reviewed for plain error only.                        United States v. Martinez,

277 F.3d 517, 524–26 (4th Cir. 2002).                            To demonstrate plain

error, a defendant must show: (1) there was error; (2) the error

was plain; and (3) the error affected his substantial rights.

United States v. Olano, 507 U.S. 725 (1993).                       In the guilty plea

context, a defendant meets his burden to establish that a plain

error affected his substantial rights by showing a reasonable

probability    that    he   would       not       have    pled    guilty    but    for   the

district     court’s     Rule      11     omissions.               United     States      v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).                              Our thorough

review of the record reveals that the district court adequately

complied with Rule 11 in conducting the guilty plea colloquy.

Thus, we conclude that Jennings’ guilty plea was knowing and

voluntary and supported by an independent basis in fact, and we

find no plain error in the district court’s acceptance of his

guilty plea.

             Next, we conclude that we lack jurisdiction to review

Jennings’    sentence.       The     federal         statute      governing       appellate

review of a sentence, 18 U.S.C. § 3742(c) (2006), limits the

circumstances under which a defendant may appeal a sentence to

which   he   stipulated     in   a   Rule         11(c)(1)(C)      plea     agreement    to

claims that the sentence was imposed in violation of law or as a

result of an incorrect application of the Sentencing Guidelines.

18 U.S.C. §§ 3742(a)(1)-(2), (c)(1) (2006); United States v.

                                              3
Sanchez, 146 F.3d 796, 797 & n.1 (10th Cir. 1998) (concerning

Rule    11(c)(1)(C)’s          predecessor          provision,     Rule    11(e)(1)(C)).

Because       the     sentence     imposed      by    the   district       court   neither

violated the law nor resulted from an incorrect application of

the Guidelines, United States v. Cieslowski, 410 F.3d 353, 364

(7th Cir. 2005) (“A sentence imposed under a Rule 11(c)(1)(C)

plea arises directly from the agreement itself, not from the

Guidelines.”), our review of Jennings’ sentence is precluded by

§ 3742(c).

               In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                                  We

therefore affirm Jennings’ convictions and dismiss his appeal to

the extent he challenges his sentence.                      This court requires that

counsel inform Jennings in writing of the right to petition the

Supreme       Court    of   the    United    States      for     further    review.       If

Jennings requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court     for      leave    to       withdraw   from    representation.

Counsel’s motion must state that a copy thereof was served on

Jennings.       Finally, we dispense with oral argument because the

facts    and    legal       contentions      are      adequately    presented       in   the

materials       before      this   court     and      argument    would     not    aid   the

decisional process.

                                            AFFIRMED IN PART; DISMISSED IN PART

                                                4